Dn WV SF W NY PR

oO oO -~J

10
11
12
LS
14
LS
16
17
18
9
20
21
22
23
24
25
26
Zt
28

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

In Re: Riverwood Gas and Oil LLC Case No. 2:19-CV-04031-RGK

ORDER DISMISSING ACTION FOR
LACK OF PROSECUTION

See ee i

 

On January 3, 2020, the Court issued an Order to Show Cause re Dismissal for Lack of
Prosecution [7]. A response to the Order to Show Cause was due on or before January 13, 2020.
As of this date, appellant has failed to respond to the Order to Show Cause. Therefore, the Court
orders the matter dismissed for lack of prosecution.

IT ISSO ORDERED.

Dated: yap 12 2020 Bp \Qererns

R. GARY KLAUSNER
UNITED STATES DISTRICT JUDGE

 
